Title: To James Madison from Elias Vanderhorst, 1 October 1803
From: Vanderhorst, Elias
To: Madison, James


					
						Sir,
						Bristol Octr. 1st. 1803.
					
					The Preceding is a Copy of my last of the 12h. Ulto. ⅌ the Sally, via New York, since which Period I have not had the pleasure of hearing from you, but have now that of handing you an Acct. of the charges made for lights, Quarantine &Cc. at this & the other Ports within my District, on British & on foreign Vessels entering them, which I could not possibly procure sooner or they would have been transmitted to you (as desired) earlier.  You have likewise herewith some News-Papers & the last London Price Current, to which please be referred for what is now passing in these parts of a Public nature.  I am sorry to say, that all my endeavors to procure an Acct. of the number of American Seamen admitted into the Infirmary of this City have proved abortive, as the Managers of it assure me, they find it impracticable to discriminate, so as to ascertain with any degree of certainty (from the great number of Patients almost daily recd.) what number of them are Americans, for as the Charity is universal, no mention, in general, is made of the nation to which the Patient recommended belongs, and every subscriber has a right to recommend any object he, or She, may think proper, without regard to any circumstance but the case itself.  I am however fully convinced that the amt. of our subscription is very inadequate to the expense incurred on Acct. of our Seamen who receive assistance from this excellent institution.  I have the Honor to be with great respect Sir, Your Most Obt. & Most Hl. Servt.
					
						Elias Vander Horst
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
